      Case 2:19-cv-06038-JCJ Document 21 Filed 04/20/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



S.M.A. MEDICAL, INC., d/b/a SMA               CIVIL ACTION
SPECIALTY MEDICAL LAB,
               Plaintiff,

          v.
                                              NO.   19-6038
UNITEDHEALTH GROUP, INC.,
UNITEDHEALTHCARE SERVICES,
INC., UNITEDHEALTHCARE SERVICE,
LLC, UNITEDHEALTHCARE INSURANCE
CO., UNITEDHEALTHCARE OF
PENNSYLVANIA, INC.,
OPTUMINSIGHT, INC., and UMR,
INC.,
               Defendants.



                                 ORDER


     AND NOW, this       20th            day of April, 2020, upon

consideration of the Motion of Plaintiff S.M.A. Medical, Inc. to

Remand (Doc. No. 8) and Defendants’ Response in opposition

thereto, it is hereby ORDERED that the Motion is GRANTED and

this action is REMANDED to the Court of Common Pleas of Bucks

County, Pennsylvania for the reasons set forth in the preceding

Memorandum Opinion.




                                   24
      Case 2:19-cv-06038-JCJ Document 21 Filed 04/20/20 Page 2 of 2




     IT IS FURTHER ORDERED that following remand, the Clerk of

Court shall promptly close this case.



                                        BY THE COURT:



                                        s/ J. Curtis Joyner

                                        _____________________________
                                        J. CURTIS JOYNER,        J.




                                   25
